Citation Nr: 0938134	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, post 
fusion of the L4 to L5, with bone grafting.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A videoconference hearing was held in June 2009 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1978 to 
April 1998.  

2.  On October 2, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Appellant's representative that reported that the Veteran 
desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the Appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2009).  In the present case, the 
Appellant, through his representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


